Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s RCE with Remarks and Amendments filed on 07/18/2022 regarding to the application 16/822,687 filed on 03/18/2020.
Claims 2 and 13 are cancelled. Claims 1, 11-12, and 20 are amended. Claims 1, 3-12, and 14-20 are currently pending for consideration.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. 
Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Amendment and Remark
Applicant’s arguments, see (Arg. Page 10-13), filed on 07/18/2022 with respect to “Rejections under 35 U.S.C. § 103… Applicant has amended the claims…” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made with Mustafi in view of Boxwell and Li.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 7 – 12, 14, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafi et al. (US 20170039193 A1, “Mustafi”) in view of Boxwell et al. (US 20200218988 A1, “Boxwell”) and further in view of Li et al. (CN 110347798 B, “Li”).
As to claim 1, Mustafi discloses a method, comprising: 
receiving a technical diagram comprising a plurality of nodes and edges, wherein each edge connects two of the plurality of nodes; (Mustafi: [0029] FIG. 2. is a flowchart that depicts the operational steps for a diagram language generation program by receiving a flow diagram represents an algorithm, workflow or process, showing the steps as boxes (i.e. nodes and edge) of various kinds, and their order by connecting them with arrows to illustrate a solution model to a given problem… A flow diagram comprises one or more geometric shapes/diagrams, words, numbers, and/or metadata associated with the words in FIG. 3A-D).
extracting, from the technical diagram, entities represented within the technical diagram, wherein the entities are extracted from the nodes and edges, wherein at least one of the entities is extracted from a geometric shape of one of the plurality of nodes by classifying the geometric shape of the one of the plurality of nodes, identifying a function corresponding to the classified geometric shape, and representing the function of the geometric shape as an entity of the technical diagram; (Mustafi: [0033-34] identify various geometric shapes of the nodes within the received flow diagram (i.e. technical diagram)… analyze the flow diagram using various image processing techniques, such as: edge detection, boundary of shapes and types of shapes (i.e. classified shapes), connection identification, text labels (i.e. entity) extraction (using standard OCR system), continuity of diagram and jump-links retrieval, legend (color overlay) classification, or convert into vector graphics… An imagelet is a part of an image or geometric shapes (such as rectangles, circles etc.) and text (i.e. entity) attached with the placeholders along with the connectors (e.g. arrows) … to determine various parts and their corresponding meaning of the flow diagram (e.g. boxes, arrows, connectors) (i.e. nodes and edges) in FIG. 2, 3A-D).
However, Mustafi may not explicitly disclose all the aspects of the creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group,
wherein the creating comprises grouping, using rules, entities into token phrases, grouping the token phrases into token sentences based upon dependencies between entities within the technical diagram and a context of the technical diagram, and
generating, from the groupings, a visual representation of the technical diagram,
wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and
providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text.
Boxwell discloses creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group, (Boxwell: [0056, 0003] utilize an entity identification (i.e. extracted) and tracking engine, such as the Statistical Information and Relation Extraction (SIRE) engine for grouping (i.e. creating groupings) detected terms in a document that correspond to the same entity, and a trainable relation extraction system… based upon each edge of the plurality of edges, to associate two or more related entities or nodes within the identified group).
Boxwell discloses wherein the creating comprises grouping, using rules, entities into token phrases, grouping the token phrases into token sentences based upon dependencies between entities within the technical diagram and a context of the technical diagram, and (Boxwell: [0056, 0064] utilize an entity identification and tracking engine, such as the Statistical Information and Relation Extraction (SIRE) engine for grouping (i.e. creating grouping) detected terms in a knowledge graph document that correspond to the same entity…  generative language model utilizes Viterbi algorithm called “n-best” to determine at each step of the analysis of a passage the n most probable sequences of words or phrases, using the scores (i.e. rules) provided… such phrases and sentences constructs would be specific to a particular source passage of a knowledge graph (i.e. technical diagram)
Boxwell discloses generating, from the groupings, a visual representation of the technical diagram, (Boxwell: [0009] FIG. 2 shows a method for generating exemplary representations of linked entities (i.e. groupings) in an automatically generated knowledge graph).
The examiner notes that the [0018] of the specification recites “technical diagrams (e.g., tables, flowcharts, architecture diagrams, system diagrams, workflow diagrams, process diagrams, etc.)”. Boxwell discloses the knowledge graph which can be a flowchart or system diagram of the objects, events, situations, or concepts is a technical diagram.
Boxwell discloses wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and (Boxwell: [0018] A knowledge graph (i.e. visual representation) is a structure used to model pairwise relations between objects or syntactic entities in a passage with the context can refer to a collection of entities or nodes (i.e. groupings) and a collection of relations or edges (i.e. groupings) that connect pairs of nodes…. represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation. If the graph is directed, the direction can be indicated by drawing an arrow).
Boxwell discloses providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text. (Boxwell: [Abstract, 0050] The passages representing the edge of the knowledge graph (i.e. technical diagram) is generated for each edge of the knowledge graph (i.e. visual representation) using the trained generative language model which comprises natural language passages… The generated knowledge graphs containing a plurality of source passages are stored in storage device associated with either the cognitive system or QA supplement system… representations comprise natural language passages (i.e. summary) of the knowledge graphs for purposes of description).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mustafi and Boxwell disclosing recognizing the flow diagrams which are analogous art from the “same field of endeavor”, and, when Boxwell's generating the knowledge graph with a natural language summary was combined with Mustafi's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the creating groupings of entities from the extracted entities by grouping entities into groups based upon a logical relationship between the entities within a given group, wherein the creating comprises grouping, using rules, entities into token phrases, grouping the token phrases into token sentences based upon dependencies between entities within the technical diagram and a context of the technical diagram, and 
generating, from the groupings, a visual representation of the technical diagram,
wherein the visual representation comprises the groupings being represented as text and arranged based upon contextual relationships between the groupings; and
providing a natural language summary of the technical diagram, wherein the providing comprises converting the visual representation into natural language text would be obvious. The motivation to combine Mustafi and Boxwell is to provide the machine learning to automatic generation of free text representing semantic relationships between linked entities in a knowledge graph accurately and efficiently. (See Boxwell [0001]).
However, Mustafi in view of Boxwell may not explicitly disclose all the aspects of the grouping the token sentences into token paragraphs based upon a semantic relationship between the token sentences; 
Li discloses grouping the token sentences into token paragraphs based upon a semantic relationship between the token sentences; (Li: [Abstract, page 6] the knowledge graph is converted into the natural language text by utilizing language generation technology… generating long sentences of the target knowledge graph (i.e. semantic relationship)… realizing the one-to-one corresponding relation between subjects, predicates and objects; then using the nesting cycle; The subjects, predicate and the object are assembled by Simplenlg. The same subject and different predicates each form a sentence (i.e. token sentence); all sentences of the same subject form a paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings as in Li with the teachings as in Mustafi and Boxwell. Li disclosing recognizing the flow diagrams which are analogous art from the “same field of endeavor”, and, when Li’s grouping all sentences of the same subject to form a paragraph was combined with Mustafi in view of Boxwell and Li's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the grouping the token sentences into token paragraphs based upon a semantic relationship between the token sentences would be obvious. The motivation to combine Mustafi in view of Boxwell and Li is to use the natural language generation technology to convert the knowledge graph into natural language text accurately and efficiently. (See Li [page 5]).

As to claim 3, Mustafi in view of Boxwell and Li discloses The method of claim 1, wherein the extracting comprises (i) extracting text within the technical diagram and (ii) classifying the text as an entity. (Boxwell: [0049, 0056] performing an ingestion operation of the cognitive system which reads the natural language text of the electronic documents of the knowledge graph, parses the natural language text to extract key features and facts of the natural language text… using SIRE (Statistical Information and Relation Extraction) extracts components for term or entity detection using maximum entropy models that can be trained to classify from annotated data, grouping detected terms in a document that correspond to the same entity).

As to claim 4, Mustafi in view of Boxwell and Li discloses The method of claim 1, wherein the creating groupings comprises grouping entities into logical groupings representing sentences of entities by identifying a semantic relationship between entities. (Boxwell: [0056] using Statistical Information and Relation Extraction (SIRE) engine to create detected grouping terms in a document that correspond to the same entity with the relation extraction).

As to claim 5, Mustafi in view of Boxwell and Li discloses The method of claim 4, wherein the creating groupings comprises grouping sentences into logical groupings representing paragraphs of entities. (Boxwell: [0062, 0064] generative language model is capable of generating the sentences, subject to sets of constraints that are derived from the source passages (i.e. grouping sentences)… the generated passages include phrases or specific sentence constructs that can be found in the plurality of source passages… for each edge of the multiple edges to associate related entities by utilizing the knowledge graph).

As to claim 7, Mustafi in view of Boxwell and Li discloses The method of claim 1, wherein the creating groupings comprises identifying a logical relationship by identifying nodes connected by edges through a path within the technical diagram. (Boxwell: [0001, 0018] automatic generation of free text representing semantic (i.e. logical) relationships between linked (i.e. edges) entities (i.e. nodes) in a knowledge graph… a knowledge graph is represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation).

As to claim 8, Mustafi in view of Boxwell and Li discloses The method of claim 1, wherein the creating groupings comprises (i) extracting context from the technical diagram and (Mustafi: [0033] text labels extraction from the diagram flow using standard OCR system).
 (ii) identifying a logical relationship between entities based upon the extracted context. (Boxwell: [0048-0049] A knowledge graph in the context can refer to a collection of entities or nodes and a collection of relations or edges that connect pairs of nodes… based on extracted key features and facts of the natural language text).

As to claim 9, Mustafi in view of Boxwell and Li discloses The method of claim 1, wherein the converting comprises utilizing a natural language processing analysis technique on the visual representation. (Boxwell: [0003, 0018] A generative natural language model is trained, for each edge of the plurality of edges, to associate two or more related entities by utilizing the knowledge graph… one or more passages representing the edge of the knowledge graph are generated for each edge of the graph… by drawing a dot for every entity and drawing an arc or line between two terms (i.e. visual representation)).

As to claim 10, Mustafi in view of Boxwell and Li discloses The method of claim 1, comprising receiving a query related to the technical diagram; and (Boxwell: [0058] GLM engine chooses a labeled edge between two nodes (syntactic entities), retrieves (i.e. query) source passages associated with the chosen edge and trains a pair of generative language models using the retrieved source passages for knowledge graph generation).
providing a response to a query by executing the query on the visual representation. (Boxwell: [0002] a cognitive system typically receives an implicit query, in response to receiving such a query, the question answering component may generate a knowledge graph which may be useful for visualization of available data).

As to claim 20, Mustafi discloses A method, comprising: 
receiving a diagram comprising nodes and edges, wherein each edge connects two of the nodes; (Mustafi: [0029] FIG. 2. is a flowchart that depicts the operational steps for a diagram language generation program by receiving a flow diagram represents an algorithm, workflow or process, showing the steps as boxes (i.e. nodes and edge) of various kinds, and their order by connecting them with arrows to illustrate a solution model to a given problem… A flow diagram comprises one or more geometric shapes/diagrams, words, numbers, and/or metadata associated with the words in FIG. 3A-D).
generating tokens corresponding to entities within the diagram, wherein the generating comprises utilizing at least one information extractor to extract objects from the nodes and edges by classifying the geometric shape of the one of the plurality of nodes, identifying a function corresponding to the classified geometric shape, and representing the function of the geometric shape as an entity of the technical diagram; (Mustafi: [0033-34] identify various geometric shapes of the nodes within the received flow diagram (i.e. technical diagram)… analyze the flow diagram using various image processing techniques, such as: edge detection, boundary of shapes and types of shapes (i.e. classified shapes), connection identification, text labels extraction (using standard OCR system), continuity of diagram and jump-links retrieval, legend (color overlay) classification, or convert into vector graphics… An imagelet is a part of an image or geometric shapes (such as rectangles, circles etc.) and text attached with the placeholders along with the connectors (e.g. arrows) … to determine various parts and their corresponding meaning of the flow diagram (e.g. boxes, arrows, connectors) (i.e. nodes and edges) in FIG. 2, 3A-D).).
However, Mustafi may not explicitly disclose all the aspects of the grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; 
representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and
producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation. 
Boxwell discloses grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; (Boxwell: [0018] A knowledge graph (i.e. visual representation) is a structure used to model pairwise relations between objects or syntactic entities in a passage with the context can refer to a collection of entities or nodes (i.e. groupings) and a collection of relations or edges (i.e. groupings) that connect pairs of nodes…. represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation. If the graph is directed, the direction can be indicated by drawing an arrow).
Boxwell discloses representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and (Boxwell: [0056, 0018] the knowledge graph (i.e. visual representation) is generated from corpus utilizing an entity identification (i.e. groupings) and tracking engine, such as the Statistical Information and Relation Extraction (SIRE) engine provides components for term or entity detection using maximum entropy models from annotated data, for grouping detected terms in a document that correspond to the same entity, and a trainable relation extraction system for generating a knowledge graph (i.e. visual representation)… is a structure used to model pairwise relations between objects or syntactic entities in a passage with the context can refer to a collection of entities or nodes (i.e. logical groupings) and a collection of relations or edges (i.e. contextual relationship) that connect pairs of nodes…. represented graphically by drawing a dot for every entity and drawing an arc or line between two terms if they are connected by an edge or relation).
Boxwell discloses producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation. (Boxwell: [Abstract, 0050] The passages representing the edge of the knowledge graph is generated for each edge of the knowledge graph (i.e. visual representation) using the trained generative language model (i.e. analysis technique) which comprises natural language passages… The generated knowledge graphs containing a plurality of source passages are stored in storage device associated with either the cognitive system or QA supplement system… representations comprise natural language passages (i.e. summary) of the knowledge graphs for purposes of description).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mustafi and Boxwell disclosing recognizing the flow diagrams which are analogous art from the “same field of endeavor”, and, when Boxwell's generating the knowledge graph with a natural language summary was combined with Mustafi's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the grouping the tokens into logical groupings, wherein a given logical grouping comprises tokens having a contextual relationship within the diagram; 
representing the logical groupings as a visual representation, wherein the visual representation comprises the logical groupings (i) arranged and (ii) connected by identifying a contextual relationship between the logical groupings; and
producing a natural language summary of the diagram by converting the visual representation into natural language text, the converting comprising utilizing a natural language processing analysis technique on the visual representation would be obvious. The motivation to combine Mustafi and Boxwell is to provide the machine learning to automatic generation of free text representing semantic relationships between linked entities in a knowledge graph accurately and efficiently. (See Boxwell [0001]).

Regarding claims 11 and 12, 14-15, and 17-19, these claims recite the computer program product performed by the method of claims 1, 3-4, 7, 8, and 10, respectively; therefore, the same rationale of rejection is applicable.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafi in view of Boxwell and Li and further in view of Arvindam (US 20180366013 A1, “Arvindam”).
As to claim 6, Mustafi in view of Boxwell and Li discloses The method of claim 1, 
However, Mustafi in view of Boxwell and Li may not explicitly disclose all the aspects of the wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and
(ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping.
 Arvindam discloses wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and (Arvindam: [0029] A resource or document is parsed to extract and tag all the words in the resource or document… are tagged (i.e. assigned tag) with a position information and a formatting information as classified (i.e. grouping) and tagged into parts (i.e. entity) of speech (i.e. given group) using a Part-of-Speech (POS) tagging module).
Arvindam discloses (ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping. (Arvindam: [0034] creating the plurality of knowledge maps with the extracted words (i.e. entities) and the images… by adding (ordering) the text nodes (i.e. given grouping) with a tagged data using a Part-of-Speech (POS) tagging associated with the node… the nodes connected to each other using linking phrases).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mustafi in view of Boxwell and Li and Arvindam disclosing document knowledge analysis which are analogous art from the “same field of endeavor”, and, when Arvindam's document knowledge analysis using a Part-of-Speech (POS) tagging the subject matter text for organizing the knowledge was combined with Mustafi in view of Boxwell and Li's identifying nodes and edges and extracting the text of the node from a flow schematic diagram, the claimed limitation on the wherein the creating groupings comprises (i) assigning a parts-of-speech tag to each entity within a given grouping and
(ii) ordering the entities within the given grouping utilizing the parts-of-speech tags within the given grouping would be obvious. The motivation to combine Mustafi in view of Boxwell and Li and Arvindam is to provide interactive audio-visual interface to create, organize and share knowledge on a subject matter efficiently. (See Arvindam [0001-0002]).

Regarding claim 16, this claim recites the computer program product performed by the method of claim 6; therefore, the same rationale of rejection is applicable.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
                                                                                                                                                                                                      /ARIEL MERCADO/Primary Examiner, Art Unit 2176